DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an engine operating method, wherein the engine is rotated via inertia of a vehicle in which the engine resides and engine throttle fully closed, classified in CPC F02D 2041/002. 
II. Claims 9-14, drawn to another engine operating method classified in B60W 10/06 and B60W2710/083. 
III. Claims 15-20, drawn to an engine operating system, wherein the requested torque is based on accelerator pedal position, classified in CPC F02D13/0203.

Inventions I and II are directed to related engine operating methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, can have a materially different design and mode of operation (as shown in Figure 5 versus Figures 6 and 7). For example, Invention II encompasses selecting engine induction ratios to adjust the engine torque while invention I does not necessarily require that step. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be Invention I requires that adjusting torque of the electric machine includes generating a negative torque via the electric machine, and rotating the engine while engine intake manifold pressure is substantially equal to atmospheric pressure, while invention III does not require these functions. On the other hand, Invention III shown in Figures 1-3B, requires the requested engine torque is based on accelerator pedal position, additional instructions to activate all engine intake valves after all engine intake valves are closed in response to the requested engine torque increasing, and having the estimated engine torque greater than the requested engine torque; all of which are missing from Invention I (Figure 5). Therefore, the apparatus as claimed can be used to practice another and materially different process.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, for example, Invention II requires selecting an engine induction ratio from a plurality of available engine induction ratios based on a fuel efficiency, while Invention III does not require that function/step. On the other hand, Invention III requires the requested engine torque is based on accelerator pedal position, additional instructions to activate all engine intake valves after all engine intake valves are closed in response to the requested engine torque increasing, and having the estimated engine torque greater than the requested engine torque; all of which are missing from .
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions belong to different classes/subclasses and have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
A telephone call was made to applicant’s representative John D. Russell on 02/04/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.B./Examiner, Art Unit 3669


/RAMI KHATIB/Primary Examiner, Art Unit 3669